Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a method for producing a self-adsorbing foam sheet as claimed in claim 1 and a method for producing a self-adsorbing laminated foam sheet as claimed in claim 3.  The closest prior art of record is Shindo et al. (JP2000-177038) and Soejima et al. (US Patent Application No. 2010/0224316).  Shindo et al. teach a method for producing a self-adsorbing foam sheet, the method comprising making a resin composition for a self-adsorbing foam sheet, the resin composition including 100 parts by weight of an acrylate ester copolymer resin and 3 to 5 parts by weight of a carbodiimide crosslinking agent, foaming the resin composition, to obtain foam of the resin composition and shaping the foam into a sheet and after that, carrying out crosslinking reaction on the (meth)acrylic acid ester copolymer resin.  Shindo et al. fail to teach wherein the copolymer resin includes an N-methylol group, and whose glass transition temperature is -10°C or less, wherein the (meth)acrylic acid ester copolymer resin consists of no less than 50% by mass of monomeric units derived from (meth)acrylic acid ester monomers and no more than 50% by mass of monomeric units derived from monomers copolymerizable with (meth)acrylic acid ester monomers, the monomers copolymerizable with (meth)acrylic acid ester monomer include a monomer having an N-methylol group, and monomeric units derived from the monomer having an N-methylol group are 0.1% to 10% by mass when the (meth)acrylic acid ester copolymer resin is 100% by mass.  Soejima et al. teach a resin composition comprising a (meth)acrylic acid ester copolymer resin which includes an N-methylol group and whose glass transition temperature is -40°C to 30°C.  Soejima et al. fail to teach a method for producing a self-adsorbing foam sheet, the method comprising making a resin composition for a self-adsorbing foam sheet, the resin composition including 100 parts by mass of a (meth)acrylic acid ester copolymer resin and 1 to 20 parts by mass of a carbodiimide crosslinking agent; foaming the resin composition, to obtain foam of the resin composition; and shaping the foam into a sheet and after that, carrying out crosslinking reaction on the (meth)acrylic acid copolymer resin, wherein the (meth)acrylic acid ester copolymer resin consists of no less than 50% by mass of monomeric units derived from (meth)acrylic acid ester monomers and no more than 50% by mass of monomeric units derived from monomers copolymerizable with (meth)acrylic acid ester monomers, and monomeric units derived from the monomer having an N-methylol group are 0.1% to 10% by mass when the (meth)acrylic acid ester copolymer resin is 100% by mass.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/19/2022